By the Court:
—Whether the action is regularly brought, we are willing to reserve as a point for future consideration : But, on the merits, we can see no ground for a verdict in favor of the defendant. A mere offer to pay the money is not, in legal strictness, a tender ; and even if the tender was in itself sufficient, the defendant is not entitled to take advantage of it, unless he pleads it, and brings the money into Court: For, a verdict now given in his favor on the present pleadings, would forever discharge him from the plaintiff’s demand.
Little has been said on the score of interest. That, however, depends upon the time of the defendant’s receiving it before, or after, the 1st of January, 1789, when he was bound to render his account.
Verdict for the plaintiff.